DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, regarding Claim 2, the limitation wherein “the second electrode [e.g. 112] covers the floating diffusion [e.g. 116]7the” must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.
Although, applicant’s Fig. 2 depicts a circuit diagram (which does not interrelate or convey physical structure of the device features) showing that capacitor 110 (of which the second electrode 112 forms a part) is connected to a constant potential PVDD, applicant’s drawings of second electrode 112 (e.g. Figs. 4-10) all fail to illustrate any particular “wiring” connected thereto.  Accordingly, the examiner hereby objects to the drawings for failing to show all the features of Claim 6. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,840,280 (from hereinafter the ‘280 patent).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the ‘280 patent anticipates every single limitation of Claim 9 of the instant application as demonstrated below.

‘280 Patent 
17/067,151 (instant application)
Claim 1: 
An imaging device, comprising:
a semiconductor substrate having a first principal surface, and a second principal surface on an opposite side of the first principal surface;
a first photoelectric converter which is disposed in the semiconductor substrate and generates a first signal charge by converting first light incident to the first photoelectric converter;
a second photoelectric converter different from the first photoelectric converter, which is disposed in the semiconductor substrate and generates a second signal charge by converting second light incident to the second photoelectric converter;
at least two layers of wiring disposed above the first principal surface; and
a capacitor which is disposed between the semiconductor substrate and the at least two layers of wiring and surrounds the first photoelectric converter in a plan view, wherein:
the capacitor includes a first electrode, a second electrode, and a dielectric layer disposed between the first electrode and the second electrode, and the first electrode is connected to one of the first photoelectric converter and the second photoelectric converter.

Claim 9: 
An imaging device, comprising:
a semiconductor substrate having a first principal surface, and a second principal surface on an opposite side of the first principal surface;
a first photoelectric converter which is disposed in the semiconductor substrate and generates a first signal charge by converting first light incident to the first photoelectric converter;
a second photoelectric converter different from the first photoelectric converter, which is disposed in the semiconductor substrate and generates a 28second signal charge by converting second light incident to the second photoelectric converter;
at least two layers of wiring disposed above the first principal surface; and
a capacitor disposed between the semiconductor substrate and the at least two layers of wiring and surrounds the first photoelectric converter in a plan view, wherein:
the capacitor includes a first electrode, a second electrode, and a dielectric layer disposed between the first electrode and the second electrode.

Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
-
The following is a quotatio-n o-f the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

--Cla-im 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The examiner initially points out that because the instant continuation application claims priority to parent case App. No.  15/159,692, all instant claims are treated as “new” for the purposes of assessing new matter.  (See MPEP § 2163 II teaching “[t]o comply with the written description requirement of 35 U.S.C. 112(a)…, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.”)
--Regarding Claim 2 at Lines 5-6, the limitation wherein “the second electrode [e.g. 112] covers the floating diffusion [e.g. 116]7the” is not supported by the originally filed application.  Specifically, while the instant specification does generally teach a “second electrode” 112 and a “floating diffusion” 106 (see ¶ [0043-45] & Figs. 2-4), the originally filed application fails to either illustrate in the drawings or provide textual support in the written description for the specific configuration wherein “the second electrode [112] covers the floating diffusion [116]”, as reasonably required by the current claim language.
Regarding new or amended claims, MPEP § 2163 II(A)(3)(b) states that “When an explicit limitation in a claim ‘is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation [emphasis examiner’s]’”.  
In the instant case, the examiner submits that a method embodiment containing all the procedural contingencies of Claim 2 is not present in the written description, nor is there anything in the application that would lead one of ordinary skill in the art to believe that the description requires the limitations of Claim 2.  Consequently, Claim 2 must be rejected as lacking adequate written description.



Claim Rejections - 35 USC § 112(a) – Lack of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
-
The following is a quotatio-n o-f the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an imaging device comprising a capacitor having a first electrode that is connected to one of a first photoelectric converter and the second photoelectric converter (see instant application at Figs. 2-10 and ¶ [0084-86, 110, 111, & 117]), does not reasonably provide enablement for an imaging device comprising a capacitor that is not necessarily connected to a first or second photoelectric converter, as conveyed by the instant Claims 1-10, each of which omits entirely this limitation wherein “the first electrode [of the capacitor] is connected to one of the first photoelectric converter and the second photoelectric converter”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Regarding incommensurateness between the claimed invention and the specification, MPEP § 2164.08 advises that “the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims…[and the] propriety of a rejection [is] based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.”.  
To be clear, every single embodiment of this instant application discloses a capacitor (110) having a first electrode (111) that is connected to one of a first photoelectric converter (410) and a second photoelectric converter (420; see again Figs. 2-10 and ¶ [0084-86, 110, 111, & 117]).  However, applicant’s Claims 1-10 all lack this specific configuration, and instead broadly allow for an imaging device including each of a capacitor and first and second photoelectric converters that are not necessarily connected and, therefore, is not commensurate therewith.  
Therefore,
(1) the omission of this limitation renders Claims 1-10 excessively broad compared to the imaging device taught by the instant specification (e.g. which always requires a capacitor 110 having a first electrode 111 that is connected to one of a first photoelectric converter 410 and a second photoelectric converter 420), and
(2) one of ordinary skill in the art would not only be unable to make and use the entire scope of the claimed invention (e.g. an imaging device comprising a capacitor 110 having a first electrode 111 that is not connected to one of a first photoelectric converter 410 and a second photoelectric converter 420) because not only does applicant’s disclosure reasonably teach that their imaging device could not function as intended if the first electrode 111 of capacitor 110 was not connected to one of the first photoelectric converter 410 and the second photoelectric converter 420 (see ¶ [0041-42, 108, 111, & 117] teaching that the “signal charge generated at the photodiode 410 is stored in the capacitor 110, so the saturation amount of the photodiode 410 can be increased… [and] the dynamic range of the low-sensitivity pixel 101 can be expanded”), but one of ordinary skill in the art would most assuredly be required to perform undue experimentation in order to determine which circuit configurations of capacitors and photoelectric converters, if any, could achieve applicant’s stated goal of lowering noise and increasing the saturation amount of signal charges generated by the photoelectric converters, in accordance with the claimed invention (see again applicant’s ¶ [0111]).  The claimed breadth encompassing imaging devices including all possible configurations among capacitors and photoelectric converters is entirely incommensurate with applicant’s narrow disclosure.  Per MPEP § 2164.08, simply because applicant disclosed the use of one circuit configuration for capacitors and photoelectric converters in an imaging device, this does not justify or support a claim to an imaging device that would dominate every possible configuration of capacitors and photoelectric converters.  
Consequently, Claims 1-10 are not enabled because the instant specification’s examples of an imaging device comprising a capacitor having a first electrode that is connected to one of a first photoelectric converter and the second photoelectric converter fail to teach the full scope of the broadly claimed limitation (see MPEP § 2164.04 teaching that a lack-of-enablement rejection is proper when “the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims”) 
Furthermore, the test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue (see MPEP § 2164.01).  Factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  However, while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. However, it is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others. The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of non-enablement must be based on the evidence as a whole.  These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Regarding the instant application: 
(A) As detailed above, the breadth of the claims is overly broad and not commensurate in scope with the disclosure.  
(B) The nature of the invention pertains to an imaging device including a capacitor structure configured to encompass a photoelectric converter for the purposes of reducing noise and increasing the signal charge saturation thereof.  
(C) The prior art of record does not indicate that it is possible to reduce signal noise and increase signal saturation of an imaging device without connecting a capacitor to a photoelectric converter.  
(D) The level of one or ordinary skill in the art generally requires at least a Bachelor of Science degree (or equivalent thereof) in electrical engineering.  
(E) Electrical engineering is governed by physical principles of electrodynamics.  
(F) The instant inventors provide no meaningful direction related to alternative imaging device configurations that may achieve the stated goal of reducing noise and increasing signal saturation.  
(G) There exist no working examples of the disclosed imaging device comprising a capacitor that is not necessarily connected to a first or second photoelectric converter. 
(H) The quantity of experimentation needed to practice the invention is undue because it is not clear that it is even possible to achieve the applicant’s stated goal of reducing signal noise and increasing signal saturation of an imaging device without connecting a capacitor to a photoelectric converter.  
Consequently, this rejection under 35 U.S.C. 112 is proper because the instant application, considered in its entirety, fails to enable the full scope of Claims 1-10.





Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
The claims omit the critical essential structural cooperative relationships among the “first electrode [of the capacitor]”, the “first photoelectric converter”, and the “second photoelectric converter”.
These structural relationships are critical or essential to the practice of the invention, but not included in the claim(s).  Therefore, the claimed invention is not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Regarding essential features of an invention which are not claimed, the MPEP teaches:
A feature which is taught as critical in a specification and is not recited in the claims should result in a rejection of such claim under the enablement provision section of 35 U.S.C. 112… and in determining whether an unclaimed feature is critical, the entire disclosure must be considered. Features which are merely preferred are not to be considered critical.  Therefore, an enablement rejection based on the grounds that a disclosed critical limitation is missing from a claim should be made only when the language of the specification makes it clear that the limitation is critical for the invention to function as intended.  (See MPEP § 2164.08(c)) [emphasis examiner’s
The examiner submits that the instant specification (filed 10/09/2020) makes clear that the relationship among the “first electrode [of the capacitor]”, the “first photoelectric converter”, and the “second photoelectric converter” is critical to the functionality of the disclosed imaging device.  Specifically, applicant’s specification teaches:
Summary at ¶ [0003]: “The capacitor includes a first electrode, a second electrode, and a dielectric layer disposed between the first electrode and the second electrode. The first electrode is connected to one of the first photoelectric converter and the second photoelectric converter.” [emphasis examiner’s]
At ¶ [0007-12]: “The capacitor includes a first electrode, a second electrode, and a dielectric layer disposed between the first electrode and the second electrode. The first electrode is connected to one of the first photoelectric converter and the second photoelectric converter.  If the capacitor is not provided encompassing the first photoelectric converter, the potential of the first photoelectric converter would change due to change in potential applied to wiring provided nearby the first photoelectric converter and parasitic capacity of the wiring. Change in potential of the first photoelectric converter would result in noise component being included in the generated signal charge.  In contrast with this, the capacitor is provided encompassing the first photoelectric converter in the imaging device according to the present aspect, so the electrode of the capacitor functions as an electrical shield.  That is to say, change in potential of the first photoelectric converter can be suppressed, so noise can be reduced.  Also, the first electrode of the capacitor is connected to the first3 photoelectric converter or the second photoelectric converter, so the capacitor can store a charge generated at the first photoelectric converter or the second photoelectric converter. Accordingly, the saturation amount of the charge at the first photoelectric converter or the second photoelectric converter can be made larger as compared to a case where the capacitor is not connected to the first photoelectric converter or the second photoelectric converter. Thus, the critical intensity of light regarding which photoelectric conversion can be performed can be increased, so the dynamic range of the imaging device can be expanded. In this way, according to the imaging device of the present aspect, both noise reduction and expansion of dynamic range can be realized. Also, for example, the imaging device according to an aspect of the present disclosure may further include a charge storage region that stores a signal charge generated by the one of the first photoelectric converter and the second photoelectric converter. The first electrode may be disposed between the semiconductor substrate and the second electrode, and the second electrode may cover the charge storage region.” [emphasis examiner’s]  
At ¶ [0042]: “The capacitor 110 is provided to store the signal charge generated at the photodiode 410. The signal charge generated at the photodiode 410 is stored in the capacitor 110, so the saturation amount of the photodiode 410 can be increased. Accordingly, the dynamic range of the low-sensitivity pixel 101 can be expanded.”  
At ¶ [0111]: “according to the imaging device 10 of the present embodiment, the capacitor 110 is provided surrounding the photodiode 410, so lower noise can be realized. Also, the capacitor 110 is connected to the photodiode 410, so the saturation amount of signal charges generated at the photodiode 410 can be increased. Accordingly, the dynamic range can be expanded.”
At ¶ [0122]: “The photodiode 410 is connected to the capacitor 110 in the imaging device 210 according to the present modification in the same way as in the imaging device 10 according to the embodiment, so the dynamic range can be expanded. Also, the electrode of the capacitor 110 functions as an electric shield with regard to the photodiode 410, so change in potential of the photodiode 410 can be suppressed, and noise can be reduced.”
The instant claims fail to clarify the critical cooperative relationship in which the “first electrode [of the capacitor]” is connected to one of the “first photoelectric converter” and the “second photoelectric converter”.  This configuration is essential to the practice of applicant’s imaging device.
As detailed by the instant application, the only mode of operation for the instant imaging device requires that the first electrode 111 of capacitor 110 be connected to one of the first photoelectric converter 410 and the second photoelectric converter 420.  The instant application does not suggest any alternative configuration of capacitors and photoelectric conversion devices that may be reasonably substituted for use with applicant’s imaging device.  Therefore, the “capacitor 110 having a first electrode 111 that is connected to one of a first photoelectric converter 410 and a second photoelectric converter 420” is essential to the practice of the invention, and its omission from the claims is not supported by an enabling disclosure (see MPEP § 2174).
Furthermore, the test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue (see MPEP § 2164.01).  Factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Regarding the instant application: 
(A) As detailed above, the breadth of the claims is overly broad and not commensurate in scope with the disclosure.  
(B) The nature of the invention pertains to an imaging device including a capacitor structure configured to encompass a photoelectric converter for the purposes of reducing noise and increasing the signal charge saturation thereof.  
(C) The prior art of record does not indicate that it is possible to reduce signal noise and increase signal saturation of an imaging device without connecting a capacitor to a photoelectric converter.  
(D) The level of one or ordinary skill in the art generally requires at least a Bachelor of Science degree (or equivalent thereof) in electrical engineering.  
(E) Electrical engineering is governed by physical principles of electrodynamics.  
(F) The instant inventors provide no meaningful direction related to alternative imaging device configurations that may achieve the stated goal of reducing noise and increasing signal saturation.  
(G) There exist no working examples of the disclosed imaging device comprising a capacitor that is not connected to a first or second photoelectric converter. 
(H) The quantity of experimentation needed to practice the invention is undue because it is not clear that it is even possible to achieve the applicant’s stated goal of reducing signal noise and increasing signal saturation of an imaging device without connecting a capacitor to a photoelectric converter.  
Consequently, this rejec-tion under 35 U.S.C. § 112 is proper because the instant application, considered in its entirety, teaches that the missing claim element of the relationship among the “first electrode [of the capacitor]”, the “first photoelectric converter”, and the “second photoelectric converter” is critical to the functionality of the disclosed imaging device.
	
Allowable Subject Matter
Claim 1 (and dependent Claims 2-8) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Gordon/Primary Examiner, Art Unit 2892